In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-20-00026-CR
      ___________________________

     ROBERT LEE FLEEKS, Appellant

                      V.

           THE STATE OF TEXAS


   On Appeal from the 78th District Court
         Wichita County, Texas
        Trial Court No. 57,769-B


Before Sudderth, C. J.; Womack and Wallach, JJ.
  Memorandum Opinion by Justice Womack
                            MEMORANDUM OPINION

       Appellant Robert Lee Fleeks filed a notice of appeal stating his intent to appeal

from his conviction for the unlawful possession of a firearm by a felon. See Tex. Penal

Code Ann. § 46.04. Since the filing of his notice of appeal, Fleeks’s original counsel of

record has withdrawn, this court has abated this appeal to the trial court to determine

whether Fleeks desired to continue this appeal, and Fleeks has retained new counsel.

Further, this court has reinstated this appeal, and the trial court has judged that Fleeks

is not indigent and thus not entitled to a free record in this case.

       On April 6, 2020, this court sent letters to Fleeks informing him that he has not

timely filed either a clerk’s record or a reporter’s record in this appeal. On August 17,

2020, we sent Fleeks a letter advising him that the trial court clerk responsible for

preparing the record in this appeal has informed this court that payment arrangements

have not been made to pay for the clerk’s record. See Tex. R. App. P. 35.3(a)(2). In

that same letter, we stated that unless Fleeks provided proof to this court that he had

made arrangements to pay for the clerk’s record by Thursday, August 27, 2020, we

would dismiss this appeal for want of prosecution. See Tex. R. App. P. 37.3(b). Fleeks

has not responded to our August 17, 2020 letter or provided proof that he has made

arrangements to pay for the clerk’s record. Accordingly, because the trial court has

determined that Fleeks is not indigent and because he has not made arrangements to

pay for the clerk’s record, we dismiss this appeal for want of prosecution. See Tex. R.

App. P. 37.3(b), 43.2(f); Velazquez-Mazariegos v. State, No. 02-19-00191-CR, 2019 WL
2
3955224, at *1 (Tex. App.—Fort Worth Aug. 22, 2019, no pet.) (mem. op., not

designated for publication).


                                              /s/ Dana Womack

                                              Dana Womack
                                              Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 8, 2020




                                    3